 

Exhibit 10.29 

 

EMPLOYMENT AGREEMENT

 

Employment Agreement (“Agreement”) made and entered into as of October 12, 2015
by and between Intellect Neurosciences, Inc., a Delaware corporation with
offices at 550 Sylvan Avenue, Suite 101, Englewood Cliffs, NJ 07632 (the
“Company”), and Elliot Maza, an individual residing at 60 West 66th Street, Apt
32G, New York, NY 10023 (the “Executive”).

 

The Executive is being employed by the Company as Chairman of the Board of
Directors, Chief Executive Officer and Chief Financial Officer. The parties
desire to enter into an employment agreement and to set forth herein the terms
and conditions of the Executive’s continued employment by the Company and its
subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and the mutual benefits to be derived here from, the Company and
the Executive agree as follows:

 

1.           Employment.

 

(a)          Duties. The Company shall employ the Executive, on the terms set
forth in this Agreement, as its Chairman of the Board of Directors, Chief
Executive Officer and Chief Financial Officer. The Executive accepts such
employment with the Company and shall perform and fulfill such duties as are
assigned to him hereunder consistent with his status as a senior executive of
the Company devoting his best efforts and a substantial portion of his time and
attention to the performance and fulfillment of his duties and to the
advancement of the interests of the Company, subject only to the direction,
approvals, control and directives of the Company’s Board of Directors (the
“Board”). Nothing contained herein shall be construed, however, to prevent the
Executive from trading in or managing, for his own account and benefit, in
stocks, bonds, securities, real estate, commodities or other forms of
investments (subject to law and Company policy with respect to trading in
Company securities). The Company further acknowledges and agrees that Executive
may devote reasonable periods to other business activities and join community
and civic boards so long as such activities and service do not, individually or
in the aggregate, materially interfere with his duties to the Company, violate
Section 8 below or pose a conflict of interest to his role as an Executive of
this Company. Unless otherwise indicated by the context, the term “Company”
shall include the Company and all its subsidiaries.

 

(b)          Place of Performance. In connection with his employment by the
Company, the Executive shall be based at the Company’s principal place of
business in New Jersey, except when required for travel on Company business.

 

2.           Term. The Executive’s employment under this Agreement shall
commence as of August, 2015 (the “Commencement Date”) and shall, unless sooner
terminated in accordance with the provisions hereof, continue uninterrupted
until September, 2018 (“Term”). As used herein “Year” shall refer to a twelve
month period ending December 31.

 

3.           Compensation.

 

(a)          Cash Compensation. Executive shall receive an annual “Base Salary”
during the Term. The Base Salary shall be at the rate of $250,000 per annum with
increases subject to a semi-annual review by the Board of Directors.

 



1

 

 

(b)          Restricted Stock Award. As soon as practicable following execution
of this Agreement, the Company shall grant to Executive restricted common stock
or otherwise make available to Executive convertible preferred stock in an
amount equal to five (5) percent of the Company’s total outstanding shares,
taking into account only common shares currently outstanding. Executive shall be
entitled to an additional grant of restricted stock each year during the
Employment Term to the extent necessary for him to maintain a five (5) percent
ownership interest in the Company after taking into account any transfers or
sales of equity by Executive during each year.

 

(c)          Annual Bonus. Executive shall be eligible to receive an annual cash
bonus based upon the performance of the Company, in the sole discretion of the
Board (the “Annual Bonus”).

 

(d)          Sale Bonus. In consideration of Executive’s prior service to the
Company and the service to be provided hereunder, in the event the Company
consummates a Change in Control Transaction (defined below) during the Term,
Executive shall receive a cash bonus in an amount equal to three (3) times the
sum of Executive’s last annual Base Salary plus Annual Bonus (the “Sale Bonus”).
In addition, immediately prior to a Change in Control Transaction, Executive
shall be entitled to an additional grant of restricted stock to the extent
necessary for him to obtain a five percent (5%) ownership interest in the
Company on a fully diluted basis after taking into account any transfers or
sales of equity by Executive during the year.

 

“Change in Control Transaction” means the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (A) a merger, consolidation, reorganization, or
business combination or (B) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions; in a transaction in which the pre-transaction value of the Company
on a fully diluted basis is not less than $20 million.

 

4.            Insurance.

 

(a)          Health Insurance and Other Benefits. During the Term, the Executive
shall be entitled to all employee benefits generally offered by the Company to
its executive officers and key management employees, including, without
limitation, all pensions, profit sharing, retirement, stock option, salary
continuation, deferred compensation, disability insurance, hospitalization
insurance, major medical insurance, medical reimbursement, survivor income, life
insurance or any other benefit plan or arrangement established and maintained by
the Company, subject to the rules and regulations then in effect regarding
participation therein.

 

(b)          Keyman Insurance. The Company may obtain keyman life insurance upon
the life of the Executive in amounts to be determined from time to time by the
Company.

 

5.           Expenses.

 

(a)          Reimbursement of Expenses. The Executive shall be reimbursed for
all items of travel, entertainment and miscellaneous expenses that the Executive
reasonably incurs in connection with the performance of his duties hereunder,
provided the Executive submits to the Company such statements and other evidence
supporting said expenses as the Company may reasonably require.

 



2

 

 

(b)          Automobile Allowance. The Executive shall be reimbursed for the
expenses of owning or leasing an automobile suitable for his position and
consistent with Company practices, including the expenses of operating, insuring
and parking such automobile, provided the Executive submits to the Company such
statements and other evidence supporting such expenses as the Company may
require.

 

6.           Vacation. The Executive shall be entitled to not less than four (4)
weeks of vacation in any calendar year. Any unused vacation time in a year shall
be accumulated and increase the amount of vacation time in subsequent years.

 

7.           Termination of Employment.

 

(a)          Death or Total Disability. In the event of the death of the
Executive during the Term, this Agreement shall terminate as of the date of the
Executive’s death. In the event of the Total Disability (as that term is defined
below) of the Executive for sixty (60) days in the aggregate during any
consecutive nine (9) month period during the Term, the Company shall have the
right to terminate this Agreement by giving the Executive thirty (30) days’
prior written notice thereof, and upon the expiration of such thirty (30) day
period, the Executive’s employment under this Agreement shall terminate. If the
Executive shall resume his duties within thirty (30) days after receipt of such
a notice of termination and continue to perform such duties for four (4)
consecutive weeks thereafter, this Agreement shall continue in full force and
effect, without any reduction in Base Salary and other benefits, and the notice
of termination shall be considered null and void and of no effect. Upon
termination of this Agreement under this Paragraph 7(a), the Company shall have
no further obligations or liabilities under this Agreement, except to pay to the
Executive’s estate or the Executive, as the case may be, (i) the portion, if
any, that remains unpaid of the Base Salary for the Year in which termination
occurred, but in no event less than six (6) months’ Base Salary; and (ii) the
amount of any expenses reimbursable in accordance with Paragraph 4 above, and
any automobile allowance due under Paragraph 5 above; and (iii) any amounts due
under any Company benefit, welfare or pension plan. Except as otherwise provided
by their terms, any stock options not vested at the time of the termination of
this Agreement under this Paragraph 7(a) shall immediately become fully vested.

 

The term “Total Disability” as used herein, shall mean a mental or physical
condition which in the reasonable opinion of an independent medical doctor
selected by the Company renders the Executive unable or incompetent to carry out
the material duties and responsibilities of the Executive under this Agreement
at the time the disabling condition was incurred. In the event the Executive
disagrees with such opinion, the Executive may, at his sole expense, select an
independent medical doctor and, in the event that doctor disagrees with the
opinion of the doctor selected by the Company, they shall select a third
independent medical doctor, and the three doctors shall, by majority vote,
determine whether the employee has suffered Total Disability. The expense of the
third doctor shall be shared equally by the Company and the Executive.
Notwithstanding the foregoing, if the Executive is covered under any policy of
disability insurance under Paragraph 3(c) above, under no circumstances shall
the definition of Total Disability be different from the definition of that term
in such policy.

 



3

 

 

(b)          Discharge for Cause. The Company may discharge the Executive for
“Cause” upon notice and thereby immediately terminate his employment under this
Agreement. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment if the Executive, in the reasonable
judgment of the Company, (i) materially breaches any of his agreements, duties
or obligations under this Agreement and has not cured such breach or commenced
in good faith to correct such breach within thirty (30) days after notice; (ii)
embezzles or converts to his own use any funds of the Company or any client or
customer of the Company; (iii) converts to his own use or unreasonably destroys,
intentionally, any property of the Company, without the Company’s consent; (iv)
is convicted of a crime; (v) is adjudicated an incompetent; or (vi) is
habitually intoxicated or is diagnosed by an independent medical doctor to be
addicted to a controlled substance (any disagreement of Executive shall be
resolved using the procedure provided in Paragraph 7(a) above).

 

(c)          Termination by Executive. Executive may terminate this Agreement
for the failure by the Company to comply with the material provisions of this
Agreement which failure is not cured within thirty (30) days after notice (“Good
Reason”).

 

(d)          Severance upon Involuntary Termination or Voluntary Resignation
with Good Reason. If Executive’s employment is terminated or Executive resigns
for Good Reason, Executive shall be entitled to receive the additional benefits
provided below:

 

(i)          Executive shall be entitled to receive severance pay in an amount
equal to the sum of Executive’s Base Salary for the last 12 month period, at the
annualized rate in effect on the termination date plus last Annual Bonus;

 

(ii)          any outstanding stock options or shares of restricted stock that
are unvested shall vest and Executive shall have the right to exercise any
vested stock options for the remainder of the exercise period; and

 

(iii)         continued participation in all medical, health and life insurance
plans at the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of the end of six (6) months or
the date, or dates, he receives equivalent coverage and benefits under the plans
and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis).

 

Executive shall not be entitled to receive the Severance payment described in
this paragraph if he is paid a Sale Bonus.

 

(e)          No Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, not shall the amount of any payment provided for in
this Agreement be reduced by any compensation earned by the Executive as the
result of his employment by another employer.

 



4

 

 

8.           Restrictive Covenant.

 

(a)          Competition. As used herein “Company Business” shall mean any
business which the Company is actively pursuing or actively considering while
the executive was employed by the Company provided that upon termination or
execution of this agreement the term “Company Business” shall refer to any
arrangement or contract or relation of the Company or any subsidiary existing or
actually pursued at the time of termination or expiration of the Agreement. The
Executive undertakes and agrees that during the term of this Agreement and for a
period of one year after the date of termination or expiration of this Agreement
he will not compete, directly or indirectly, with respect to a Company Business
or participate as a director, officer, employee, agent, consultant,
representative or otherwise, or as a stockholder, partner or member of a joint
venture, or have any direct or indirect financial interest, including, without
limitation, the interest of a creditor, in any business competing with respect
to a Company Business. Executive acknowledges that such prospects represent a
corporate opportunity or are the property of the Company and Executive should
have no rights with respect to such properties on projects. Executive further
undertakes and agrees that during the term of the Agreement and for a period of
one year after the date of termination or expiration of this Agreement he will
not, directly or indirectly employ, cause to be employed, or solicit for
employment any of Company’s or its subsidiaries’ employees. Notwithstanding the
foregoing, the provisions of the Paragraph 7(a) shall not apply to termination
by the Executive pursuant to Section 7(c) or by the Company without cause.

 

(b)          Scope of Covenant. Should the duration, geographical area or range
or proscribed activities contained in Paragraph 8(a) above be held unreasonable
by any court of competent jurisdiction, then such duration, geographical area or
range of proscribed activities shall be modified to such degree as to make it or
them reasonable and enforceable.

 

(c)          Non-Disclosure of Information.

 

(i)          The Executive shall (i) never, directly or indirectly, disclose to
any person or entity for any reason, or use for his own personal benefit, any
“Confidential Information” (as hereinafter defined) either during his employment
with the Company or following termination of that employment for any reason (ii)
at all times take all precautions necessary to protect from loss or disclosure
by him of any and all documents or other information containing, referring or
relating to such Confidential Information, and (iii) upon termination of his
employment with the Company for any reason, the Executive shall promptly return
to the Company any and all documents or other tangible property containing,
referring or relating to such Confidential Information, whether prepared by him
or others.

 

(ii)          Notwithstanding any provision to the contrary in this Paragraph
8(c), this paragraph shall not apply to information which the Executive is
called upon by legal process regular on its face (including, without limitation,
by subpoena or discovery requirement) to disclose or to information which has
become part of the public domain or is otherwise publicly disclosed through no
fault or action of the Executive.

 

(iii)          For purposes of this Agreement, “Confidential Information” means
any information relating in any way to the business of the Company disclosed to
or known to the Executive as a consequence of, result of, or through the
Executive’s employment by the Company which consists of technical and
nontechnical information about the Company’s products, processes, computer
programs, concepts, forms, business methods, data, any and all financial and
accounting data, marketing, customers, customer lists, and services and
information corresponding thereto acquired by the Executive during the term of
the Executive’s employment by the Company. Confidential Information shall not
include any of such items which are published or are otherwise part of the
public domain, or freely available from trade sources or otherwise.



5

 

 

(iv)          Upon termination of this Agreement for any reason, the Executive
shall turn over to the Company all tangible property then in the Executive’s
possession or custody which belongs or relates to the Company. The Executive
shall not retain any copies or reproductions of computer programs,
correspondence, memoranda, reports, notebooks, drawings, photographs, or other
documents which constitute Confidential Information.

 

9.           Arbitration.

 

(a)          Any and all other disputes, controversies and claims arising out of
or relating to this Agreement, or with respect to the interpretation of this
Agreement, or the rights or obligations of the parties and their successors and
permitted assigns, whether by operation of law or otherwise, shall be settled
and determined by arbitration in New York City, New York pursuant to the then
existing rules of the American Arbitration Association (“AAA”) for commercial
arbitration.

 

(b)          In the event that the Executive disputes a determination that Cause
exists for terminating his employment hereunder pursuant to Paragraph 7(b), or
the Company disputes the determination that Good Reason exists for the
Executive’s termination of this Agreement pursuant to Paragraph 7(c), either
party disputing this determination shall serve the other with written notice of
such dispute (“Dispute Notice”) within thirty (30) days after the date the
Executive is terminated for Cause or the date the Executive terminates this
Agreement for Good Reason. Within fifteen (15) days thereafter, the Executive or
the Company, as the case may be, shall, in accordance with the Rules of the AAA,
file a petition with the AAA for arbitration of the dispute, the costs thereof
to be shared equally by the Executive and the Company unless an order of the AAA
provides otherwise. If the Executive serves a Dispute Notice upon the Company,
an amount equal to the portion of the Base Salary Executive would be entitled to
receive hereunder shall be placed by the Company in an interest-bearing escrow
account mutually agreeable to the parties or the Company shall deliver an
irrevocable letter of credit for such amount plus interest containing terms
mutually agreeable to the parties. If the AAA determines that Cause existed for
the termination, the escrowed funds and accrued interest shall be paid to the
Company. However, in the event the AAA determines that the Executive was
terminated without Cause or that Executive resigned for Good Reason, the
escrowed funds and accrued interest shall be paid to the Executive.

 

(c)          Any proceeding referred to in Paragraph 9(a) or (b) shall also
determine Executive’s entitlement to legal fees as well as all other disputes
between the parties relating to Executive’s employment.

 

(d)          The parties covenant and agree that the decision of the AAA shall
be final and binding and hereby waive their right to appeal therefrom.

 

10.          Indemnity. The Company shall indemnify and hold Executive harmless
from all liability to the full extent permitted by the laws of its state of
incorporation.

 

11.         Code Section 409A.

 

(a)          The provisions of Section 7 of this Agreement are not intended to
provide for any deferral of compensation subject to Section 409A of the Internal
Revenue Code, as amended (the “Code”) and, accordingly, the severance payments
payable under Sections 7(d)(i) shall be paid in accordance with such provisions,
but in no event later than the later of: (A) the fifteenth (15th) day of the
third month following Executive’s first taxable year in which such severance
benefit is no longer subject to a substantial risk of forfeiture, and (B) the
fifteenth (15th) day of the third month following first taxable year of the
Company in which such severance benefit is no longer subject to substantial risk
of forfeiture, as determined in accordance with Code Section 409A and any
Treasury Regulations and other guidance issued thereunder. To the extent
applicable, this Agreement shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder.

 

6

 

 

(b)          If the Executive is a “specified employee” (as defined in Section
409A of the Code), as determined by the Company in accordance with Section 409A
of the Code, on the date of the Executive’s Separation from Service, to the
extent that the payments or benefits under this Agreement are subject to Section
409A of the Code and the delayed payment or distribution of all or any portion
of such amounts to which Executive is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, then such portion deferred pursuant to this Section 11(b) shall be
paid or distributed to Executive in a lump sum on the earlier of (A) the date
that is six (6) months following Executive’s Separation from Service, (B) the
date of Executive’s death or (C) the earliest date as is permitted under Section
409A of the Code. Any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

 

(c)          To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from Section 409A of the Code. If
Executive and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, Executive and the Company
agree to amend this Agreement, or take such other actions as Executive and the
Company deem reasonably necessary or appropriate, to comply with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
(and any applicable transition relief) while preserving the economic agreement
of the parties. To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner that no payments payable under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code.

 

(d)          Any reimbursement of expenses or in-kind benefits payable under
this Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

 

(e)          In the event that the amounts payable under Sections 7(d)(1) are
subject to Section 409A of the Code and the timing of the delivery of
Executive’s release could cause such amounts to be paid in one or another
taxable year, then notwithstanding the payment timing set forth in such
sections, such amounts shall not be payable until the later of (A) the payment
date specified in such Section or (B) the first business day of the taxable year
following Executive’s Separation from Service.

 

11.          Miscellaneous.

 

(a)          Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and shall either be hand-delivered to
the other party or mailed to the addresses set forth below by registered or
certified mail, return receipt requested or sent by overnight express mail or
courier or facsimile to such address, if a party has a facsimile machine. Notice
shall be deemed to have been given and received when so hand-delivered or after
three (3) business days when so deposited in the U.S. Mail, or when transmitted
and received by facsimile or sent by express mail properly addressed to the
other party. The addresses are:

 

7

 

 

To the Company:

 

Intellect Neurosciences, Inc.

550 Sylvan Avenue, Suite 101,

Englewood Cliffs, NJ 07632

Attention: Chief Executive Officer

 



To the Executive:

 

Elliot Maza,

60 West 66th Street, Apt 32G

New York, NY 10023

 

The foregoing addresses may be changed at any time by notice given in the manner
herein provided.

 

(b)          Integration; Modification. This Agreement constitutes the entire
understanding and agreement between the Company and the Executive regarding its
subject matter and supersedes all prior negotiations and agreements, whether
oral or written, between them with respect to its subject matter. This Agreement
may not be modified except by a written agreement signed by the Executive and a
duly authorized officer of the Company.

 

(c)          Enforceability. If any provision of this Agreement shall be invalid
or unenforceable, in whole or in part, such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

 

(d)          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties, including and their respective heirs, executors,
successors and assigns, except that this Agreement may not be assigned by the
Executive.

 

(e)          Waiver of Breach. No waiver by either party of any condition or of
the breach by the other of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one (1) or more instances shall be
deemed or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition, or the breach of any other term or
covenant set forth in this Agreement. Moreover, the failure of either party to
exercise any right hereunder shall not bar the later exercise thereof with
respect to other future breaches.

 

8

 

 

(f)          Governing Laws. This Agreement shall be governed by the internal
laws of the State of New York.

 

(g)          Headings. The headings of the various sections and paragraphs have
been included herein for convenience only and shall not be considered in
interpreting this Agreement.

 

(h)          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(i)          Due Authorization. The Company represents that all corporate action
required to authorize the execution, delivery and performance of this Agreement
has been duly taken.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Executive and, on
behalf of the Company, by its duly authorized officer on the day and year first
above written.

          INTELLECT NEUROSCIENCES, INC           By: /s/ Isaac Onn            
Name: Isaac Onn     Title: Director             EXECUTIVE             /s/ ELLIOT
MAZA             Name: Elliot Maza     Title: Chief Executive Officer  

 

9

 

